—Appeals by the plaintiff from (1) an order of the Supreme Court, Nassau County (McCabe, J.), dated July 22, 1994, and (2) a judgment of the same court, dated September 9, 1994.
*546Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed, for reasons stated by Justice McCabe in his memorandum decision at the Supreme Court, Nassau County, dated May 31, 1994; and it is further,
Ordered that the respondents, appearing separately and filing separate briefs, are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.